 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile:    510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   PATRICIA BERNE

 7   RACHEL MIHAI (State Bar No. 249716)
     JENNIFER TOGHIAN, ESQ (State Bar No. 305668)
 8   BREMER WHYTE BROWN & O’MEARA, LLP
     20320 S.W. Birch Street, 2nd Floor
 9   Newport Beach, CA 92660
     Telephone:   (949) 221-1000
10   Facsimile:   (949) 221-1001

11   Attorneys for Defendants
     BERKELEY RESTAURANT GROUP, LLC
12   dba IPPUKU; 2130 CENTER, LLC

13
                                 IN THE UNITED STATES DISTRICT COURT
14                         IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

15
     PATRICIA BERNE,
16                                                 CASE NO. 3:17-cv-03520 CRB
               Plaintiff,                          Civil Rights
17
               v.                                  STIPULATION AND [PROPOSED]
18                                                 ORDER FOR DISMISSAL WITH
     BERKELEY RESTAURANT GROUP,                    PREJUDICE
19   LLC, dba IPPUKU; 2130 CENTER,
     LLC; and DOES 1-20, INCLUSIVE,
20
               Defendants.
21

22                                            STIPULATION

23             Plaintiff PATRICIA BERNE (“Plaintiff”) and Defendants BERKELEY RESTAURANT

24   GROUP, LLC, dba IPPUKU and 2130 CENTER, LLC (“Defendants”) – Plaintiffs and Defendants

25   together the “Parties” – hereby stipulate and request pursuant to FRCP Rule 41(a) that the Court

26   order that all of Plaintiff’s claims in this action against all Defendants be dismissed with prejudice.

27   Plaintiff and Defendants have agreed to a settlement of all of Plaintiff’s claims.

28   IT IS SO STIPULATED.

                                                     -1-
     STIP TO DISMISS
     CASE NO. 5:17-cv-03520 CRB                                        S:\CASES\IPPUKU RESTAURANT\Pleadings\Stip to Dismiss.docx
 1

 2   Dated: January 23, 2019                        REIN & CLEFTON
 3
                                                      /s/ Aaron M. Clefton
 4                                                  By AARON M. CLEFTON, ESQ
                                                    Attorneys for Plaintiff
 5                                                  PATRICIA BERNE
 6   Dated: January 23, 2019                        BREMER WHYTE BROWN & O’MEARA, LLP
 7

 8                                                   ___/s/ Jennifer Toghian____
                                                     JENNIFER TOGHIAN, Esq.
 9                                                   Attorneys for Defendants
                                                     BERKELEY RESTAURANT GROUP, LLC
10                                                   dba IPPUKU; 2130 CENTER, LLC
11

12                                         FILER’S ATTESTATION
13             Pursuant to Civil Local Rule 5-1, I hereby attest that on January 23, 2019, I, Aaron M.
14   Clefton, attorney with Rein & Clefton, received the concurrence of Jennifer Toghian in the filing
15   of this document.
16
                                                            /s/ Aaron M. Clefton
17                                                          AARON M. CLEFTON
18

19

20

21

22

23

24

25

26

27

28
                                                      -2-
     STIP TO DISMISS
     CASE NO. 5:17-cv-03520 CRB                                        S:\CASES\IPPUKU RESTAURANT\Pleadings\Stip to Dismiss.docx
 1                                        [PROPOSED] ORDER
 2             Pursuant to stipulation and for good cause shown, IT IS SO ORDERED.
 3   IT IS SO ORDERED.
 4

 5   Dated: January
            __________,
                     252018                      __________________________________
                                                 Honorable Charles R. Breyer
 6                                               United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -3-
     STIP TO DISMISS
     CASE NO. 5:17-cv-03520 CRB                                    S:\CASES\IPPUKU RESTAURANT\Pleadings\Stip to Dismiss.docx
